382 Mich. 577 (1969)
170 N.W.2d 840
CRESTWOOD SCHOOL DISTRICT
v.
CRESTWOOD EDUCATION ASSOCIATION.
Calendar No. 15, Docket No. 51,887.
Supreme Court of Michigan.
Decided October 6, 1969.
*578 Levin, Levin, Garvett & Dill (Erwin B. Ellmann, of counsel), for defendants.
PER CURIAM:
Crestwood school district has some 180 teachers. Their collective bargaining representative is Crestwood Education Association, an affiliate of Michigan Education Association. The school district filed complaint in the Wayne circuit, alleging that its teachers were public employees, that they had failed to report for work and, accordingly, were "on strike" contrary to the provisions of the Hutchinson act.[*] Injunctive relief was sought.
*579 Defendants moved for accelerated judgment of dismissal. Due hearing concluded, the circuit judge dictated an opinion from the bench. The substance of that opinion appears in the following portion of the court's judgment, entered September 26, 1967:
"It is ordered, adjudged and decreed that the named defendants and each of them, and all members, agents and/or representatives of any of the named defendants, and all persons acting in concert with them, or any of them, are hereby permanently restrained and enjoined:
"1. From striking under any guise whatsoever for the purpose of inducing, influencing or coercing a change in the conditions or compensation or the rights, privileges or obligations of employment; and
"2. From encouraging, inducing, or persuading teachers to strike under any guise whatsoever for the purpose of inducing, influencing or coercing a change in the conditions or compensation or the rights, privileges or obligations of employment.
"It is further ordered, adjudged and decreed, that defendants George Trudell, James Wheatley and any other persons who have been or who are actively engaged in contract negotiations with plaintiff or in encouraging any work stoppage, affirmatively counsel and instruct teachers who are members of the defendant association to return to their classrooms forthwith and resume their teaching duties."
In compliance with the judgment some of the school district's teachers returned to work. Most however submitted formal resignations. Defendants filed due claim of appeal and then applied for leave to appeal under GCR 1963, 852. The then pending Holland School District Case considered (citation post), we granted leave December 12, 1967. The appeal was submitted May 7, 1969 on the only briefs received.
*580 By supplemental brief the appellants have advised the Court:
"Because the injunction entered below cannot stand in the light of the Holland decision, appellants sought to obtain a stipulation from plaintiff-appellee for dismissal of the entire proceedings, particularly since the labor dispute which generated this controversy has long since been resolved. Because efforts to obtain such stipulation finally proved unavailing, appellants find it necessary to pursue this appeal and seek reversal of the judgment."
Plaintiff-appellees have filed no brief. The clerk advises that the only counsel appearing of record for any of the plaintiff-appellees has reported that he does not intend "to appear in this matter or to take any part in the appeal proceedings."
The judgment of the circuit court is reversed. The cause will be remanded to that court for further proceedings consistent with the result ordered in the case of Holland School District v. Holland Education Association (1968), 380 Mich 314. If, as represented by defendant-appellants in their supplemental brief, the strike which forms the subject-matter of the school district's complaint has been resolved, the circuit court will dismiss the plaintiff's complaint with prejudice. Costs on present appeal to defendants.
T.E. BRENNAN, C.J., and BLACK, T.M. KAVANAGH, ADAMS, and T.G. KAVANAGH, JJ., concurred.
DETHMERS, J. (dissenting).
In School District for the City of Holland v. Holland Education Association (1968), 380 Mich 314, Mr. Justice KELLY wrote that the Hutchinson act[*] was constitutional, that the *581 teachers involved were public employees subject to the act's no-strike provisions, and that the courts have jurisdiction to restrain prohibited strikes by public employees. He held that the act had been violated, that this was properly enjoined, and that the order of the circuit court for injunction should be affirmed. I agreed with Justice KELLY'S opinion then. I do now. It applies here. Accordingly, the judgment of the circuit court should be affirmed, with costs to plaintiff.
KELLY, J., concurred with DETHMERS, J.
NOTES
[*]  PA 1947, No 336 (CL 1948, § 423.201 et seq.), as amended by PA 1965, Nos 379, 397 (Stat Ann 1968 Rev § 17.455[1] et seq.).
[*]  CL 1948, § 423.201, as amended by PA 1965, No 379.  REPORTER.